DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-5, 7, 8, 10-15, 21, 24, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
1. Claims 1 and 9	3
2. Claim 10	4
3. Claim 23	5
B. Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	5
IV. Claim Rejections - 35 USC § 102	6
A. Claims 1, 3-5, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0018599 (“Peng”).	6
B. Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1778214 B1 (“Kim”).	8
V. Claim Rejections - 35 USC § 103	9
A. Claims 2, 8, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng.	9
B. Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng.	13
C. Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng and CN 106957055 A (“Yuan”).	15
D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of the article by Shao, et al. entitled “Sulfur dioxide molecule sensors based on zigzag graphene nanoribbons with and without Cr dopant” in Physics Letters A 378 (2014), pp. 667-671 (“Shao”).	16
VI. Response to Arguments	16
VII. Allowable Subject Matter	17
VIII. Pertinent Prior Art	18
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 21 and 23 is objected to because of the following informalities:  
In line 1 of claim 21, after “2D material”, insert “layer” to provide correct antecedent basis.
In line 2 of claim 21, after “2D material”, insert “layer” to provide correct antecedent basis.
In line 1 of claim 23, after “2D material”, insert “layer” to provide correct antecedent basis.
In line 2 of claim 23, after “2D material”, insert “layer” to provide correct antecedent basis.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-5, 7, 8, 10-15, 21, 24, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claims 1 and 9
Claim 1 reads in pertinent part,
a first electrode having a first electrode bottom surface positioned on the top surface of the substrate; 
a second electrode having a second electrode bottom surface positioned on the top surface of the substrate and located in a same layer as the first electrode; 
…
the 2D material layer positioned on a first electrode top surface that is opposite the first electrode bottom surface, and positioned on a second electrode top surface that is opposite the second electrode bottom surface.
This same language is also recited in independent claim 9.
As currently drafted, it is unclear whether “a first electrode top surface …” refers to the top surface of the “a first electrode” recited in line 3 or is some other feature.  The same indefiniteness analysis applies to the feature “a second electrode top surface …” in the penultimate line of claim 1 (and claim 9) relative to the “a second electrode” in line 5 of claim 1 (and claim 9).  Applicant may avoid the indefiniteness using a wording such as “a top surface of the first(second) electrode”. 
Claims 2-5, 7, 8, and 21 are rejected for including the same indefinite features by depending from claim 1.  Claims 22 and 23 are rejected for including the same indefinite features by depending from claim 9.

2. Claim 10
Claim 10 recites the limitation “the 2D material” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites the limitation “the 2D material layer” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15, 24, and 25 are rejected for including the same indefinite feature by depending from claim 10.
For the purposes of examination, it will be presumed that the “2D material” and the “2D material layer” have been used interchangeably. 

3. Claim 23
Claim 23 recites the feature, “the sub-micron gap” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

B. Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 reads,
22. (New) The transistor according to claim 9, wherein the gap is a sub-micron gap.
Claim 9, however, requires the gap to be between 50 nm and 100 nm wide at lines 7-8.  Consequently, claim 22 broadens rather than narrows the dimensions of the gap.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 3-5, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0018599 (“Peng”).
With regard to claim 1, Peng discloses, generally in Figs. 1A-1B,
1. (Currently Amended) A single layer electronic device, the device comprising: 
[1] a substrate [“Back Gate, Si”] having a top surface; 
[2] a first electrode [left “Electrode”] having a first electrode bottom surface positioned on the top surface of the substrate; 
[3] a second electrode [right “Electrode”] having a second electrode bottom surface positioned on the top surface of the substrate and located in a same layer as the first electrode; 
[4] a sub-micron gap [infra] between the first electrode and the second electrode; and 
[5a] a 2D material layer [“Suspended Graphene”] suspended over the sub-micron gap from the first electrode to the second electrode, 
[5b] the 2D material layer positioned on a first electrode top surface [i.e. the top surface of left “Electrode”] that is opposite the first electrode bottom surface, and positioned on a second electrode top surface [i.e. the top surface of right “Electrode”] that is opposite the second electrode bottom surface.

With regard to feature [4] of claim 1, Fig. 1B shows a scanning electron microscope image of the device in Fig. 1A (¶ 23).  The scale bar is 1 µm (id.); therefore, the gap between the electrodes is necessarily “sub-micron”, i.e. about 0.5 µm (500 nm). 

With regard to feature [5b] of claim 1, Peng explains that the graphene layer is grown on the top surface of the Cu layer (Peng: Figs. 4B-4C; ¶ 22).  The Cu is also necessarily a part of each of the electrodes because it is electrically conductive and electrically connected to each of the graphene and the subsequently deposited “metal electrodes (e.g. Pd/Cr) … to electrically connect the graphene flake, as illustrated in Fig. 4d” (¶ 22).  As such, the top surface of the Cu layer, after division (Fig. 43; ¶ 22) may be reasonably interpreted as the claimed “a first electrode top surface” and “a second electrode top surface” since said Cu surface serves as a top surface for each of the first and second electrodes.  In other words, the fact that there is a subsequently deposited metal layer (e.g. Pd/Cr) deposited for electrical connection does not negate that the Cu may be interpreted as each of the claimed first and second electrodes having the claimed “top surface” on which the graphene is positioned.  And with this interpretation in mind, then, the embodiments shown in Figs. 4, 5, and 8 also read on claim 1, in addition to the embodiment shown in Figs. 1A and 1B which have no other electrode material deposited over the graphene.  
This is all of the features of claim 1. 


With regard to claims 3-5, 7, and 21, Peng further discloses,
3. (Currently Amended) The device according to claim 1, wherein the sub-micron gap is an air gap [as shown in Fig. 1A].  
4. (Currently Amended) The device according to claim 1, wherein the sub-micron gap extends substantially along the length of the first electrode [left “Electrode”] [as shown in Fig. 1A].  
5. (Currently Amended) The device according to claim 1, wherein the sub-micron gap extends substantially along the height of the first electrode [left “Electrode”] [as shown in Fig. 1A].   
7. (Original) The device according to claim 1, wherein the 2D material layer [“Suspended Graphene”] comprises graphene.
21. (New) The device according to claim 1, wherein 
[1] the 2D material [“Suspended Graphene”] has a bottom surface attached to each of the first electrode [left “Electrode”] and the second electrode [right “Electrode”], 
[2] the 2D material [“Suspended Graphene”] is suspended over the sub-micron gap, 
[3] the 2D material layer having a top surface, opposite the bottom surface, free of any materials attached thereto [as shown in Figs. 1A and 1B].

B. Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1778214 B1 (“Kim”).
(All citations are to the attached machine-language translation.)
With regard to claim 10, Kim discloses, generally in Figs. 1-3,
10. (Currently Amended) A gas sensor [Title, Abstract], the sensor comprising: 
[1] a substrate 1 having a substrate upper surface [¶¶ 37-38]; 
[2] a first electrode 201 [¶¶ 37-38] positioned on the substrate upper surface; 
[3] a second electrode 202 [¶¶ 37-38] positioned on the substrate upper surface; 
[4] a gap that extends between the first electrode 201 and the second electrode 202 [as shown in Fig. 2; ¶ 37]; 
[5a] a bottom surface of the 2D material 210 [¶¶ 37-38] attached to each of the first electrode 201 and the second electrode 202, 
[5b] the 2D material 210 suspended over the gap between the first electrode 201 and the second electrode 202,
[5c] the 2D material layer 210 having a top surface, opposite the bottom surface, free of any materials attached thereto [as shown in Fig. 2], 
[6] wherein a type of gas [e.g. carbon monoxide, alcohol, isobutane, oxygen, methane; ¶ 52; Fig. 4A] is determined in response to a change in resistivity between the first 201 and second 202 electrodes [abstract, ¶¶ 13, 14, 18-20, 35, 48-49, 54-55, 59].
11. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer 210 comprises graphene [title, abstract, ¶¶ 37-38].

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 2, 8, 9, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng.
Claim 2 reads,
2. (Currently Amended) The device according to claim 1, wherein the sub-micron gap is between 50 nm and 100 nm wide.
The prior art of Peng, as explained above, discloses each of the features of claim 1. 
As explained above, Peng states that the gap formed between the Cr pads that establishes the dimension of the gap between the subsequently formed electrodes, as shown in each of Figs. 1, 4, 5, and 8, is “about 50 nm to 50 µm wide, typically 1 µm wide”, which overlaps the claimed range of 50 nm to 100 nm.  In addition, Peng shows an actual example of a gap in Fig. 1B that is about 0.5 µm, i.e. 500 nm (¶ 23). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

Claim 8 reads,
8. (Original) The device according to claim 1, wherein the 2D material layer is between one and three atoms thick.  
The prior art of Peng, as explained above, discloses each of the features of claim 1. 
Peng further states,
[0022] Embodiments of the present invention provide methods for the fabrication of a device using suspended graphene flakes as sensing element.  A flake is defined as a quasi-two-dimensional thin film made of a number of graphitic layers (e.g., ranging from one layer to a thousand layers).  Such flakes can be composed of either a single layer of graphene or multilayers depending on methane flow used during the CVD process.  …
(Peng: ¶ 22: emphasis added)
A single layer of graphene is one atom thick by definition.  As such, Peng teaches that a single layer of graphene or multiple layers of graphene can form the 2D material layer, which overlaps the claimed range of from one atom to three atoms thick.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

Claim 9 reads,
9. (Currently Amended) A transistor, the transistor comprising:
[1] a substrate having a top surface; 
[2] a first electrode positioned on the top surface and having a first electrode bottom surface positioned on the top surface of the substrate; 
[3] a second electrode having a second electrode bottom surface positioned on the top surface of the substrate and located in a same layer as the first electrode; 
[4] a gap that extends between the first electrode and the second electrode and in the same layer, the gap between 50 nm and 100 nm wide; 
[5a] a 2D material layer that extends over the gap and is suspended between the first electrode and the second electrode, 
[5b] the 2D material layer positioned on a first electrode top surface that is opposite the first electrode bottom surface, and positioned on a second electrode top surface that is opposite the second electrode bottom surface.

With regard to claim 9, Peng discloses, generally in Figs. 1A-1B,
9. (Currently Amended) A transistor, the transistor comprising:
[1] a substrate [“Back Gate, Si”] having a top surface; 
[2] a first electrode [left “Electrode”] positioned on the top surface and having a first electrode bottom surface positioned on the top surface of the substrate; 
[3] a second electrode [right “Electrode”] having a second electrode bottom surface positioned on the top surface of the substrate and located in a same layer as the first electrode; 
[4] a gap that extends between the first electrode and the second electrode and in the same layer, the gap … [e.g. about 500 nm] … wide [as shown in Fig. 1B, as explained above under claim 1]; 
[5a] a 2D material layer [“Suspended Graphene”] that extends over the gap and is suspended between the first electrode [left “Electrode”] and the second electrode [right “Electrode”], 
[5b] the 2D material layer positioned on a first electrode top surface [i.e. the top surface of left “Electrode”] that is opposite the first electrode bottom surface, and positioned on a second electrode top surface [i.e. the top surface of right “Electrode”] that is opposite the second electrode bottom surface.

With regard to feature [4] of claim 9, the dimension of the gap falling in the range of 50 nm to 100 nm is obvious for the same reasons as explained under claim 2 above, which is incorporated here.

With regard to feature [5b] of claim 9, as explained under claim 1 above, Peng explains that the graphene layer is grown on the top surface of the Cu layer (Peng: Figs. 4B-4C; ¶ 22).  The Cu is also necessarily a part of each of the electrodes because it is electrically conductive and electrically connected to each of the graphene and the subsequently deposited “metal electrodes (e.g. Pd/Cr) … to electrically connect the graphene flake, as illustrated in Fig. 4d” (¶ 22).  As such, the top surface of the Cu layer, after division (Fig. 43; ¶ 22) may be reasonably interpreted as the claimed “a first electrode top surface” and “a second electrode top surface” since said Cu surface serves as a top surface for each of the first and second electrodes.  In other words, the fact that there is a subsequently deposited metal layer (e.g. Pd/Cr) deposited for electrical connection does not negate that the Cu may be interpreted as each of the claimed first and second electrodes having the claimed “top surface” on which the graphene is positioned.  And with this interpretation in mind, then, the embodiments shown in Figs. 4, 5, and 8 also read on claim 1, in addition to the embodiment shown in Figs. 1A and 1B which have no other electrode material deposited over the graphene.  
This is all of the features of claim 9.

With regard to claims 22 and 23, Peng further discloses,
22. (New) The transistor according to claim 9, wherein the gap is a sub-micron gap [i.e. about 0.5 µm as shown in Fig. 1B; ¶ 23].  
23. (New) The transistor according to claim 9, wherein 
[1] the 2D material [“Suspended Graphene”; Fig. 1A] has a bottom surface attached to each of the first electrode [left “Electrode”] and the second electrode [right “Electrode”], 
[2] the 2D material is suspended over the sub-micron gap [i.e. gap of about 0.5 µm], 
[3] the 2D material layer having a top surface, opposite the bottom surface, free of any materials attached thereto [as shown in Figs. 1A-1B].

B. Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng. 
Claim 12 reads,
12. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer is between one and three atoms thick.  
The prior art of Kim, as explained above, discloses each of the features of claim 10. 
Kim does not provide the number of atoms thick that the graphene layer 210 is made.
As explained above, Peng discloses a suspended graphene gas sensor (Peng: Fig. 
Peng further states,
[0022] Embodiments of the present invention provide methods for the fabrication of a device using suspended graphene flakes as sensing element.  A flake is defined as a quasi-two-dimensional thin film made of a number of graphitic layers (e.g., ranging from one layer to a thousand layers).  Such flakes can be composed of either a single layer of graphene or multilayers depending on methane flow used during the CVD process.  …
(Peng: ¶ 22: emphasis added)
A single layer of graphene is one atom thick by definition.  As such, Peng teaches that a single layer of graphene or multiple layers of graphene can form the 2D material layer, which overlaps the claimed range of from one atom to three atoms thick.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the graphene layer 210 of Kim from a single layer to 1000 layers, e.g. a single layer, because Peng indicates that a single layer is suitable to make a suspended graphene gas sensor.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

Claim 15 reads,
15. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer is Nitrogen or Al doped.
Kim does not indicate that the graphene layer is doped with nitrogen or aluminum.
Peng further teaches that it is known to dope, i.e. “decorate”, the graphene with aluminum atoms to improve local activity for gases in general, but to the exclusion of hydrogen (Peng: ¶ 26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the graphene layer of Kim with Al in order to improve gas adsorption while excluding the adsorption of hydrogen, as taught in Peng (id.).

C. Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Peng and CN 106957055 A (“Yuan”).
Claims 13 and 15 read,
13. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer is Fe doped.  
15. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer is Nitrogen or Al doped.
The prior art of Kim, as explained above, discloses each of the features of claim 10.
Kim does not indicate that the graphene layer is doped with iron or nitrogen.  Kim does, however, indicate that it is known to use the graphene for sensing a variety of gases (Kim: ¶¶ 2, 52).  As also explained above, Peng explains that the interaction between the particular gases and the graphene can be modified by the addition of dopants (Peng: ¶ 26). 
Yuan teaches a method of making sulfur, nitrogen, and transition-metal doped graphene that may be used in sensing application (translation: title, abstract, p. 2, lines 6-9 and 30-36).  The 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the graphene layer 210 of Kim with iron or nitrogen in order to make a gas sensor having the gas-interaction properties with graphene modified by iron or by nitrogen. 

D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of the article by Shao, et al. entitled “Sulfur dioxide molecule sensors based on zigzag graphene nanoribbons with and without Cr dopant” in Physics Letters A 378 (2014), pp. 667-671 (“Shao”).
Claim 14 reads,
14. (Currently Amended) The gas sensor according to claim 10, wherein the 2D material layer is Cr or Mg doped.   
The prior art of Kim, as explained above, discloses each of the features of claim 10.  
Shao, like Kim, teaches a gas sensor based on graphene that may be doped with a metal.  Shao teaches that the dopant metal is chromium, which increases the sensitivity of the graphene sensor to sulfur dioxide over undoped graphene (Shao: title, abstract).
Inasmuch as Shao does not limit the dopant, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dope the graphene layer 210 of Kim with Cr in order to make the gas sensor more sensitive to sulfur dioxide gas, as taught in Shao.

VI. Response to Arguments
Applicant’s amendment to the independent claims 1, 9, and 10 renders the rejections based on each of Nakaharai and Chung moot.  These rejections are withdrawn.  The amendment to claim 10 also overcomes the rejection over Peng since it is not clear that the embodiment shown in Fig. 1 of Peng is a gas sensor.  Peng remains applicable against each of independent claims 1 and 9, inter alia.
Applicant's arguments filed 09/08/2022 have been fully considered but they are not fully persuasive.  The arguments are considered to the extent that they remain applicable to the current rejections.  
Applicant argues that claim 1, as amended, distinguishes over Peng because 2D material layer is not positioned on the respective top surfaces of each of the first and second electrodes (Remarks: p. 11).  Examiner respectfully disagrees for the reasons explained in the rejection, particularly noting that the embodiment shown in Figs. 1A and 1B, Fig. 1B showing an actual functioning FET, shows that there the graphene layer has a bottom surface in contact with each of the top surfaces of the electrodes. 
With regard to claim 10, Examiner agrees with Applicant that Peng does not teach the features of claim 10, albeit for different reasons.  Examiner finds that it is not clear in Peng that the embodiment shown in Figs. 1A-1B, which is notably has the top surface of the graphene layer “free of any materials attached thereto” is a gas sensor.  The only example of a gas sensor (Peng: Fig. 8) shows that the suspended graphene layer has electrode material formed directly contacting the top surface of the graphene layer, contrary to the requirements of claim 10.

VII. Allowable Subject Matter
Pending overcoming the rejections under 35 USC 112(b), above, claims 24 and 25 are, otherwise, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 reads,
24. (New) The gas sensor according to claim 10, wherein the gap is a sub-micron gap.  
25. (New) The gas sensor according to claim 10, wherein gap is between 50 nm and 100 nm wide.
The gap between the electrodes 201, 202 in Kim appears to be greater than 20 µm based on the size of the portion 213 of the graphene layer 210 shown in Fig. 3 (Kim: ¶ 42). 
As such, the prior art does not reasonably teach or suggest --in the context of the claims—the combination of features requiring a gas sensor having the sub-micron gap or 50 nm to 100 nm gap between the first and second electrodes as well as having the claimed configuration of the 2D material layer having bottom surfaces contacting the top surface of the electrodes and with the top surface of the 2D material free of any materials attached thereto. 

VIII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0383770 (“Choi”) is cited for teaching chemical sensors (albeit not for gas sensing) including a suspended, 2D metal chalcogenide layer 56A over an electrode pair 55, said chalcogenide layer 56A having nothing over the top surface (e.g. Figs. 5B-5C; ¶ 139) wherein the gap between the electrodes 55 is less than 30 nm, e.g. 2 nm – 20 nm (¶¶ 10, 139), which is small that the gap claimed in the Instant Application, i.e. 50 nm to 100 nm.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814